Citation Nr: 0843761	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision that 
declined to reopen a claim for service connection for a 
neuropsychiatric condition on the basis that new and material 
evidence had not been received.  The veteran timely appealed.

In April 1993, the Board remanded the matter for additional 
development.  In a February 1996 decision, the Board found no 
new and material evidence to reopen the veteran's claim.

The veteran appealed the February 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in June 1997, the Court granted the Secretary 
of Veterans Affairs' Motion for Remand and the February 1996 
Board decision was vacated.  

Subsequently, the matter was returned to the Board, and after 
receipt of requested translations, in August 1998, the Board 
again concluded that new and material evidence had not been 
submitted and denied the veteran's petition to reopen his 
claim for service connection for an acquired psychiatric 
disability.  The veteran again appealed to the Court.

In a March 1999 Order, the Court granted the Secretary of 
Veterans Affairs' Motion for Remand, vacated the August 1998 
Board decision, and remanded the matter to the Board for 
additional proceedings.  In September 1999, the Board again 
remanded the matter, consistent with the Court's order.

In an April 2000 decision, the Board concluded that the 
evidence submitted was not new and material, and again denied 
the veteran's petition to reopen his claim for service 
connection for an acquired psychiatric disability.  The 
veteran appealed this decision to the Court as well.  In a 
June 2001 order, the Court granted the parties' motions for 
remand, vacated the April 2000 Board decision, and remanded 
the matter to the Board for additional proceedings consistent 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  

In June 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
August 2003, the Board remanded the matter to the RO or VA's 
Appeals Management Center (AMC) for initial consideration of 
the recently developed evidence and further action.   

In May 2004, August 2005, July 2006, and June 2007, the Board 
also remanded the matter for additional development.

The Board observes that, in July 2007, the veteran's 
representative submitted written notice of his withdrawing 
legal representation, and that the veteran has elected to 
pursue his claim pro se.

In April 2008, the Board found new and material evidence to 
reopen the veteran's claim, and remanded the reopened claim 
for additional development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran when further action is 
required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In April 2008, the Board remanded this matter for the veteran 
to undergo a VA examination, and for the examiner to opine as 
to the likelihood that any currently diagnosed psychiatric 
disability is related to the veteran's active service.  
Specifically, the examiner was asked to reconcile any 
findings and opinions with the service treatment records, 
with Dr. Baez' statements, and with Dr. C. Rivera's June 2006 
statement. 

The veteran underwent a VA examination in June 2008.  
Although the veteran's claims file was reviewed and an 
opinion rendered, the listed evidence considered did not 
include the June 2006 statement of Dr. C. Rivera, as 
requested.  The Board notes that Dr. C. Rivera's statement 
suggests a nexus between the veteran's psychiatric disability 
and service.  Under the circumstances, Stegall requires that 
this case be remanded for compliance with the prior remand.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the June 
2008 examiner to determine the etiology 
of any psychiatric disability found to be 
present; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
psychiatric disability either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service or within the first post-
service year, as reported by the veteran. 

The examiner should provide a rationale 
for the opinions.  The veteran's claims 
file, to include a copy of this REMAND, 
should be provided to the examiner.  
Specifically, the examiner should 
reconcile any opinion with the service 
treatment records; with statements by 
Dr. Baez dated in June 1976 and May 6, 
1977; and with the June 2006 statement of 
Dr. C. Rivera.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




